Opinion oe the Court by
Judge Peters :
Evidence that appellee was a member of a company of a regiment that was attached to the Confederate Army, and that orders were frequently issued by the commanding officer to the officers of companies to have their men mounted by the impressment of horses, could furnish no sufficient authority to appellee to impress the horse of appellant. lie failed to produce an order direct to him by an officer of the regiment authorized to give such order, or to prove by any one that he received such order, and in the absence of such evidence there was nothing on which to base the instruction given, which, as a mere abstract proposition of law may be correct; but should not be given without some evidence to authorize it.
'Wherefore, the judgment is reversed and the cause is remanded for further proceedings consitsent herewith.